Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made effective as
of April 16, 2014 (the “Amendment Effective Date”) among ORCHIDS PAPER PRODUCTS
COMPANY, a Delaware corporation (the “Company”), the lenders party to the Credit
Agreement (as subsequently defined herein) (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”), and amends the
Credit Agreement dated as of April 25, 2011 among the Borrower, the
Administrative Agent and the Lenders (the “Credit Agreement”).

 

NOW THEREFORE, the parties agree as follows:

 

1.                          Defined Terms.  Capitalized terms used but not
defined in this Amendment have the meanings given to them in the Credit
Agreement.

 

2.                          Removal of Letter of Credit Sub-facility.  The
Borrower, the Administrative Agent and the Lenders agree that the Borrower shall
no longer have the right to request, and no Lender shall be obligated to issue,
any Letters of Credit for or on behalf of the Borrower under the Agreement.  To
effectuate removal of Letters of Credit from the Credit Agreement, the Credit
Agreement is amended as follows:

 

(a)                                 The defined terms “Issuing Bank”, “LC
Collateral Account”, “LC Disbursement”, “LC Exposure” and “Letter of Credit”
(collectively, the “LC Terms”) are each deleted in their entirety from
Section 1.01 of the Credit Agreement.

 

(b)                                 The Credit Agreement is further amended as
provided on Attachment A to this Agreement, incorporated by reference.  The
Borrower, the Administrative Agent and the Lenders further agree that, if any
reference to an LC Term in the Credit Agreement is not explicitly deleted or
amended on Attachment A or otherwise by this Amendment, the Credit Agreement
will nonetheless be amended as necessary to delete all references to the LC
Terms and any obligation of the Lenders to issue Letters of Credit, including
all necessary grammatical, punctuation and other changes.  No failure in this
Amendment to remove or delete any LC Term will create or imply any obligation on
the part of a Lender to issue any Letter of Credit or any right by the Borrower
to request any Letter of Credit.

 

3.                          Amendments to Credit Agreement.  In addition to the
Amendments provided in Section 2 of this Amendment, the Credit Agreement is
further amended as follows (all Article, Section and subsection references are
to the Credit Agreement):

 

(a)                                 The following defined terms are added to
Section 1.01 in appropriate alphabetical order:

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies from time
to time concerning or relating to bribery or corruption.

 

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Designated Persons” means any person or entity listed on a Sanctions list.

 

“Excess Project Capital Expenditures” means Capital Expenditures made by
Borrower in connection with the Pryor Expansion, to the extent in excess of
$31,000,000.

 

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee of such Loan Guarantor or the grant of such security interest becomes
or would become effective with respect to such Swap Obligation or (b) in the
case of a Swap Obligation subject to a clearing requirement pursuant to
Section 2(h) of the Commodity Exchange Act (or any successor provision thereto),
because such Loan Guarantor is a “financial entity,” as defined in
Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor provision
thereto), at the time the Guarantee of such Loan Guarantor becomes or would
become effective with respect to such related Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded  to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

--------------------------------------------------------------------------------


 

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

 

“Maintenance Capital Expenditures” means Capital Expenditures made for the
maintenance or replacement of fixed or capital assets.

 

“Pryor Expansion” means Capital Expenditures made for the improvement and
expansion of the Borrower’s facility located at 4826 Hunt Street and 4915 Hunt
Street, Pryor, Oklahoma 74361, including the acquisition of a new paper mill and
improvements to its paper converting line assets.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee, joint and several liability, and/or Lien becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of any sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of Designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

(b)                                 The existing defined terms in Section 1.01
are amended as follows:

 

(i)                                     The term “Agreement” is amended to mean
the Credit Agreement, as it may be amended, modified, restated or extended from
time to time.

 

(ii)                                  The term “Adjusted One Month LIBOR Rate”
is amended by replacing the words “rate appearing on the Reuters Screen LIBOR01
Page (or on any successor or substitute page of such page)” with the words “LIBO
Screen Rate”.

 

--------------------------------------------------------------------------------


 

(iii)                               The term “Change in Law” is amended and
restated in its entirety as follows:

 

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the interpretation
or application thereof by any Governmental Authority or (c) compliance by any
Lender (or, for purposes of Section 2.15(b), by any lending office of such
Lender or its holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued.

 

(iv)                              The definition of “Fixed Charge Coverage
Ratio” is amended and restated in its entirety as follows:

 

“Fixed Charge Coverage Ratio” means the ratio of

 

(i)                                     net income before income tax expense,

 

(A)                               plus amortization expense, depreciation
expense, Interest Expense, non-cash equipment write-offs (disclosed to the
Administrative Agent), rent and operating lease payments made,

 

(B)                               plus, without duplication, cash expenditures
for replacement parts up to a maximum of $250,000.00, and

 

(C)                               minus any Restricted Payments made,
Maintenance Capital Expenditures not financed with long-term Indebtedness or the
sale or issuance of Equity Interests,  Excess Project Capital Expenditures and
cash taxes paid,

 

all computed for the Test Period, to

 

(ii)                                  the sum of

 

(A)                               Interest Expense

 

(B)                               plus current maturities of long term
Indebtedness and Capital Lease Obligations,

 

--------------------------------------------------------------------------------


 

all computed for the Test Period, except for current maturities as specified;
provided that (i) during the 12-month period immediately prior to the Term Loan
1 Maturity Date current maturities shall be determined assuming that
amortization of Term Loan 1 will continue during the relevant period after the
Term Loan 1 Maturity Date in the same manner as prior to the Term Loan 1
Maturity Date (provided further that this shall not extend or modify the Term
Loan 1 Maturity Date) and (ii) if the Lenders reduce the Term Loan 2 Payment
Amount pursuant to Section 2.10(a) then during the 12-month period immediately
prior to the Term Loan 2 Maturity Date current maturities shall be determined
assuming that amortization of Term Loan 2 will continue during the relevant
period after the Term Loan 2 Maturity Date in the same manner as prior to the
Term Loan 2 Maturity Date (provided further that this shall not extend or modify
the Term Loan 2 Maturity Date).  The term “Test Period” means each rolling
period of four consecutive fiscal quarters ending at each fiscal quarter end of
Borrower.

 

(v)                                 The term “LIBO Rate” is amended and restated
in its entirety as follows:

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Association (or any other Person that takes over the administration of such rate
for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days before the commencement of such Interest Period;
provided that, if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement and provided, further,
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate, provided, that, if any Interpolated Rate is less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

(vi)                              The term “Revolver Maturity Date” is amended
by replacing “April 24, 2014” with “April 24, 2016”.

 

(vii)                           The term “Revolving Commitment” is amended by
replacing “$18,000,000.00” with “$15,000,000.00”.

 

(viii)                        The term “Secured Obligations” is amended by
adding the following at the end of its definition: “provided, however, that the
definition of ‘Secured

 

--------------------------------------------------------------------------------


 

Obligations’ does not create any Guarantee by any Loan Guarantor of (or grant of
security interest by any Loan Guarantor to support, as applicable) any Excluded
Swap Obligations of such Loan Guarantor for purposes of determining the
Guaranteed Obligations of such Loan Guarantor.”

 

(c)                                  Section 2.18 is amended by adding the
following subsection (g):

 

(g)                                  Notwithstanding the foregoing Section 2.18
or anything else to the contrary in this Agreement, amounts received from any
Loan Party that is not a Qualified ECP Guarantor shall not be applied to that
Loan Party’s Excluded Swap Obligations.

 

(d)                                 The following is added as a new
Section 3.19:

 

3.19                        Anti-Corruption Laws and Sanctions.  The Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) the Borrower, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.   No Borrowing, use of proceeds or other
transaction contemplated by the Credit Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

 

(e)                                  The following is added to the end of
Section 5.08:

 

The Borrower will not request any Loans, and the Borrower shall not use, and
shall ensure that its Subsidiaries and its and their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

(f)                                   Section 6.12 is deleted in its entirety
and replaced with the following: “RESERVED.”

 

(g)                                  The following is added as a new
Section 10.13:

 

--------------------------------------------------------------------------------


 

10.13.              Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Guarantee voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 10.13 shall remain in full force and effect until termination of its
Guarantee under Section 10.08.  Each Qualified ECP Guarantor intends that this
Section 10.13 constitute, and this Section 10.13 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

4.                          Effect of this Amendment.  This Amendment is not,
and should not be deemed to be a waiver of, amendment to, consent to or
modification of any other term or provision of the Credit Agreement or of any
term or provision of any of the other Loan Documents, or of any event,
condition, or transaction on the part of the Borrower or any other Person, in
each case except as specifically set forth in this Amendment.

 

5.                          Conditions.  Upon satisfaction of the following
conditions precedent, this Amendment shall be effective as of the Amendment
Effective Date:

 

(a)                                 Administrative Agent’s receipt of original
or facsimile or portable document format (PDF) copies (followed promptly by
originals) of each of the following, each properly executed, each dated the
Amendment Effective Date (or, in the case of certificates of governmental
officials, a recent date before the date of the Amendment) and each in form and
substance satisfactory to Administrative Agent and its legal counsel:

 

(i)                                     executed counterparts of this Amendment;

 

(ii)                                  if required by the Administrative Agent,
one or more Notes evidencing the Revolving Commitment, as modified;

 

(iii)                               all other documents, certificates, consents
and instruments requested by Administrative Agent; and

 

(iv)                              other certificates of resolutions or other
action, incumbency certificates and/or other certificates signed by an officer
of the Borrower, as required by the Administrative Agent, to evidence the
identity, authority and capacity of Borrower’s signatory(ies) to this Amendment
and the other Loan Documents; and

 

(b)                                 unless waived by Administrative Agent, the
payment by the Borrower of all fees, expenses and disbursements of any law firm
or other external counsel for Administrative Agent invoiced before the date of
this Amendment, plus a reasonable estimate of any additional

 

--------------------------------------------------------------------------------


 

fees, expenses and disbursements that have been or will be incurred by counsel,
through the closing proceedings as to this Amendment, which estimate will not
preclude a final settling of accounts between the Borrower and Administrative
Agent.

 

6.                          Acknowledgment and Ratification.  All Loan Documents
to which the Borrower is a party other than the Credit Agreement (including
without limitation all Collateral Documents) are amended as follows, to the
extent necessary: (a) all references to the Credit Agreement are amended to mean
the Credit Agreement as amended by this Amendment, and (b) all references to the
“Obligations” or the “Secured Obligations” are amended to mean the “Obligations”
or “Secured Obligations” as modified by this Amendment.  The Borrower
acknowledges and agrees that the Credit Agreement and all other Loan Documents
remain in full force and effect as amended by this Amendment.

 

7.                          Representation and Warranties.  The Borrower
represents and warrants to the Lenders that as of the date of execution of this
Amendment and as of the Amendment Effective Date:

 

(a)                                 the representations and warranties set forth
in the Credit Agreement are true and correct in all material respects as though
made on the date hereof, except to the extent that any of them speak to a
different specific date, in which case they are true and correct as of such
earlier date, and for purposes of this Amendment the representations and
warranties contained in subsection (a) of Section 3.04 shall be deemed to refer
to the most recent financial statements furnished by the Borrower pursuant to
clauses (a) and (b) of Section 5.01;

 

(b)                                 no Default or Event of Default exists;

 

(c)                                  the execution, delivery and performance by
Borrower of this Amendment have been duly authorized by all necessary  action
and do not and will not contravene the terms of the Borrower’s governing
documents, any law or any indenture, loan or credit agreement, or any other
material agreement or instrument to which the Borrower is a party or by which it
is bound or to which it or its properties are subject;

 

(d)                                 no authorizations, approvals or consents of,
and no filings or registrations with, any Governmental Authority or any other
Person are necessary for the execution, delivery or performance by the Borrowers
of this Amendment or for the validity or enforceability thereof, other than
routine informational filings with the United States Securities and Exchange
Commission and/or other Governmental Authorities; and

 

(e)                                  this Amendment constitutes the legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability, and by judicial discretion regarding the enforcement of or
any applicable laws affecting remedies (whether considered in a court of law or
a proceeding in equity).

 

8.                          Defaults Unaffected.  Except as expressly providing
in this Amendment, nothing in this Amendment will prejudice, act as, or be
deemed to be a waiver of any Default or Event of Default or any right or remedy
available to Administrative Agent or any Lender by reason any Default or Event
of Default.

 

--------------------------------------------------------------------------------


 

9.                          Governing Law; Miscellaneous.  This Amendment shall
be governed by the internal laws of the State of Oklahoma.  Unless stated
otherwise, (a) the singular number includes the plural and vice versa and words
of any gender include each other gender, in each case, as appropriate,
(b) headings and captions may not be construed in interpreting provisions,
(c) this Amendment may be executed in any number of counterparts with the same
effect as if all signatories had signed the same document, and all of those
counterparts must be construed together to constitute the same document, and
(d) this Amendment shall be effective when it has been executed by the parties
hereto and each party has notified the Administrative Agent by facsimile
transmission or telephone that it has taken such action.

 

10.                   Electronic Signatures.  This Amendment and the other Loan
Documents may be transmitted and/or signed by facsimile or digital signature
and/or transmission.  The effectiveness of any such signatures shall have the
same force and effect as manually-signed originals and shall be binding on all
parties to this Amendment and the other Loan Documents.

 

[SIGNATURE PAGE(S) ATTACHED]

 

--------------------------------------------------------------------------------


 

THIS AMENDMENT is executed and delivered effective as of the date first
indicated on the first page.

 

 

“BORROWER”

 

 

 

 

 

ORCHIDS PAPER PRODUCTS COMPANY, a Delaware corporation

 

 

 

 

 

By:

/s/Keith R. Schroeder

 

 

Keith R. Schroeder

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

THIS AMENDMENT is executed and delivered effective as of the date first
indicated on the first page.

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/Jennifer Kalvaitis

 

 

Jennifer Kalvaitis, Vice President

 

--------------------------------------------------------------------------------


 

Attachment A
To First Amendment to Credit Agreement

 

Amendments Removing Letters of Credit

 

As set forth in Section 2(b) of the Amendment, as of the Amendment Effective
Date, the Credit Agreement is amended as provided in this Attachment A.  In this
Attachment A, (i) all Article, Section and subsection references are to the
Credit Agreement, and (ii) as applicable, words that are added to the Credit
Agreement are double underlined, and words that are deleted from the Credit
Agreement are stricken.

 

1.  The existing defined terms in Section 1.01 are amended as follows:

 

(a)                                 The term “Applicable Percentage” is amended
by deleting “, LC Exposure” from subpart (a) of its definition.

 

(b)                                 The term “Defaulting Lender” is amended by
deleting the reference to “the Issuing Bank” and “Letters of Credit” in its
definition.

 

(c)                                  The term “Eligible Accounts” is amended by
replacing the first sentence of its definition with the following: “Eligible
Accounts” means, at any time, the Accounts of the Borrower that the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans and Swingline Loans hereunder.”

 

(d)                                 The term “Eligible Inventory” is amended by
replacing the first sentence of its definition with the following: “Eligible
Inventory” means, at any time, the Inventory of the Borrower that the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for the extension of Revolving Loans and Swingline Loans hereunder.”

 

(e)                                  The term “Excluded Taxes” is amended by
deleting the reference to “the Issuing Bank” in its definition.

 

(f)                                   The term “Loan Documents” is amended by
deleting the words “, any Letter of Credit applications” and the words “letter
of credit agreements” in the first sentence of its definition.

 

(g)                                  The term “Material Adverse Effect” is
amended by deleting the reference to “the Issuing Bank” in its definition.

 

(h)                                 The term “Material Indebtedness” is amended
by deleting “and Letters of Credit” from the first sentence of its definition.

 

(i)                                     The term “Obligations” is amended by
deleting “, all LC Exposure” and “the Issuing Bank” from its definition.

 

(j)                                    The term “Revolving Commitment” is
amended by deleting “in Letters of Credit” in the first sentence of its
definition.

 

1

--------------------------------------------------------------------------------


 

(k)                                 The term “Revolving Exposure” is amended by
deleting “and its LC Exposure” from its definition.

 

(l)                                     The term “Transactions” is amended and
restated in its entirety as follows:

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, and the borrowing and the use of proceeds of Loans and other
credit extensions under this Agreement.

 

2.                          Section 2.02(c)(iii) is amended as follows:

 

(iii)                               At the time that each CBFR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000.00 and not less than $100,000.00; provided that a
CBFR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).

 

3.                          The first sentence in Section 2.03 is amended as
follows:

 

To request a Revolving Borrowing, the Borrower shall notify the Administrative
Agent of such request either in writing (delivered by hand or facsimile) in a
form approved by the Administrative Agent and signed by the Borrower or by
telephone (a) in the case of a Eurodollar Borrowing, not later than 10:00 a.m.,
Chicago time, three Business Days before the date of the proposed Borrowing or
(b) in the case of a CBFR Borrowing, not later than noon, Chicago time, on the
date of the proposed Borrowing; provided that any such notice of a CBFR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 9:00 a.m., Chicago
time, on the date of the proposed Borrowing.

 

4.                          Section 2.05(b) is amended as follows:

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
facsimile), not later than 11:00 a.m., Chicago time, on the day of a proposed
Swingline Loan.  Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan.  The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower.  The Swingline Lender
shall make each Swingline Loan available to the Borrower by means of a credit to
the Funding Account (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank, and in the case of repayment of another Loan or
fees or expenses as provided by Section

 

2

--------------------------------------------------------------------------------


 

2.18(c), by remittance to the Administrative Agent to be distributed to the
Lenders) by 2:00 p.m., Chicago time, on the requested date of such Swingline
Loan.  In addition, the Borrower hereby authorizes the Swingline Lender to, and
the Swingline Lender shall, subject to the terms and conditions set forth herein
(but without any further written notice required), not later than 1:00 p.m.,
Chicago time, on each Business Day, make available to the Borrower by means of a
credit to the Funding Account, the proceeds of a Swingline Loan to the extent
necessary to pay items to be drawn on any Controlled Disbursement Account that
day (as determined based on notice from the Administrative Agent).

 

5.                          Section 2.06 is deleted in its entirety and replaced
with the following: “RESERVED.”

 

6.                          Section 2.07(a) is amended as follows:

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Chicago time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
in an amount equal to such Lender’s Applicable Percentage; provided that, Term
Loans shall be made as provided in Section 2.02(b), Section 2.01(b),
Section 2.01(v), and Section 2.02(c), and Swingline Loans shall be made as
provided in Section 2.05.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to the Funding Account; provided that CBFR Revolving Loans made to
finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank and (ii) a Protective Advance shall be retained by the Administrative
Agent.

 

7.                          Section 2.09(b) is amended as follows:

 

(b)                                 The Borrower may at any time terminate the
Commitments upon (i) the payment in full of all outstanding Loans, together with
accrued and unpaid interest thereon and on any Letters of Credit, (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively,
with respect to each such Letter of Credit, the furnishing to the Administrative
Agent of a cash deposit (or at the discretion of the Administrative Agent a back
up standby letter of credit satisfactory to the Administrative Agent) equal to
105% of the LC Exposure as of such date), (iii)(ii) the payment in full of the
accrued and unpaid fees, and (iv)(iii) the payment in full of all reimbursable
expenses and other Obligations together with accrued and unpaid interest
thereon.

 

3

--------------------------------------------------------------------------------


 

8.                          Section 2.11(b) is amended as follows:

 

(b)                                 In the event and on such occasion that the
total Revolving Exposure exceeds the lesser of (A) the aggregate Revolving
Commitments or (B) the Borrowing Base, the Borrower shall prepay the Revolving
Loans, LC Exposure and/or Swingline Loans in an aggregate amount equal to such
excess.

 

9.                          Section 2.12(b) is deleted in its entirety and
replaced with the following: “RESERVED.”

 

10.                   Section 2.12(d) is amended as follows:

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders.  Fees paid shall
not be refundable under any circumstances

 

11.                   Section 2.15 is amended as follows:

 

Section 2.15                             Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

 

(ii)                                  impose on any Lender or the Issuing Bank
or the London interbank market any other condition affecting this Agreement or
any Loans made by such Lender or any Letter of Credit or participation therein;
or

 

(iii)                               subject any Lender or the Issuing Bank to
any Taxes on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than Excluded Taxes);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or the Issuing Bank
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender or the Issuing Bank
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

4

--------------------------------------------------------------------------------


 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

12.                   Section 2.17 is amended by deleting the words “or the
Issuing Bank” and “and the Issuing Bank” (or any variation thereof) in each
instance in which they appear.

 

5

--------------------------------------------------------------------------------


 

13.                   Section 2.18 is amended as follows:

 

Section 2.18                             Payments Generally, Allocation of
Proceeds; Sharing of Set-offs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, or fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
Section 2.16 or Section 2.17, or otherwise) prior to 2:00 p.m., Chicago time, on
the date when due, in immediately available funds, without set off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 10
South Dearborn Street, 22nd Floor, Chicago, Illinois, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Section 2.15, Section 2.16, Section 2.17,
and Section 9.08 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

 

(b)                                 Any proceeds of Collateral received by the
Administrative Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as specified by the Borrower), or (B) a mandatory prepayment
(which shall be applied in accordance with Section 2.11) or (ii) after an Event
of Default has occurred and is continuing and the Administrative Agent so elects
or the Required Lenders so direct, shall be applied ratably first, to pay any
fees, indemnities, or expense reimbursements including amounts then due to the
Administrative Agent and the Issuing Bank from the Borrower (other than in
connection with Banking Services or Swap Obligations), second, to pay any fees
or expense reimbursements then due to the Lenders from the Borrower (other than
in connection with Banking Services or Swap Obligations), third, to pay interest
due in respect of the Protective Advances, fourth, to pay the principal of the
Protective Advances, fifth, to pay interest then due and payable on the Loans
(other than the Protective Advances) ratably, sixth, to prepay principal on the
Loans (other than the Protective Advances), unreimbursed LC Disbursements, and
any amounts owing with respect to Banking Services and Swap Obligations ratably
(with amounts applied to the Term Loans applied to installments of the Term
Loans in inverse order of maturity), and seventh, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC

 

6

--------------------------------------------------------------------------------


 

Disbursements, to be held as cash collateral for such Obligations, and eighth,
to the payment of any other Secured Obligation due to the Administrative Agent
or any Lender by the Borrower. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower, or unless a
Default is in existence, neither the Administrative Agent nor any Lender shall
apply any payment which it receives to any Eurodollar Loan of a Class, except
(a) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (b) in the event, and only to the extent, that there are no
outstanding CBFR Loans of the same Class and, in any such event, the Borrower
shall pay the break funding payment required in accordance with Section 2.16. 
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

 

(c)                                  At the election of the Administrative
Agent, all payments of principal, interest, LC Disbursements, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses pursuant to Section 9.03), and other sums payable under the Loan
Documents, may be paid from the proceeds of Borrowings made hereunder whether
made following a request by the Borrower pursuant to Section 2.03 or a deemed
request as provided in this Section or may be deducted from any deposit account
of the Borrower maintained with the Administrative Agent.  The Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans, but such
a Borrowing may only constitute a Protective Advance if it is to reimburse
costs, fees and expenses as described in Section 9.03) and that all such
Borrowings shall be deemed to have been requested pursuant to Section 2.03,
Section 2.04 or Section 2.05, as applicable and (ii) the Administrative Agent to
charge any deposit account of the Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.

 

(d)                                 If any Lender shall, by exercising any right
of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the

 

7

--------------------------------------------------------------------------------


 

benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(f)                                   If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05, Section 2.06(d) or
(e), Section 2.07(b), Section 2.18(e) or Section 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

8

--------------------------------------------------------------------------------


 

14.                   Section 2.19(b) is amended as follows:

 

(b)                                 If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

15.                   Section 2.20 is amended as follows:

 

Section 2.20                             Defaulting Lenders.

 

(a)                                 Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)                                     fees shall cease to accrue on the
unfunded portion of the Revolving Commitment of such Defaulting Lender pursuant
to Section 2.12(a); and

 

(ii)                                  the Commitment and Revolving Exposure of
such Defaulting Lender shall not be included in determining whether all Lenders
or the Required Lenders have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 9.02), provided that

 

9

--------------------------------------------------------------------------------


 

any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender.

 

(b)                                 If any Swingline Exposure or LC Exposure
exists at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swingline
Exposure and LC Exposure shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Applicable Percentages but only to the
extent (x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposure plus
such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments and (y) the
conditions set forth in Section 4.02 are satisfied at such time; and

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding.

 

(c)                                  RESERVED.  If the Borrower cash
collateralizes any portion of such Defaulting Lender’s LC Exposure pursuant to
Section 2.20(b), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized.  If the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to Section 2.20(b), then the fees payable to the Lenders
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages.  If any Defaulting
Lender’s LC Exposure is neither cash collateralized nor reallocated pursuant to
Section 2.20(b), then, without prejudice to any rights or remedies of the
Issuing Bank or any Lender hereunder, all facility fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until such
LC Exposure is cash collateralized and/or reallocated.

 

10

--------------------------------------------------------------------------------


 

(d)                                 So long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 2.20(b), and
participating interests in any such newly issued or increased Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(b)(i) (and Defaulting Lenders shall not participate therein).

 

(e)                                  Any amount payable to a Defaulting Lender
hereunder (whether on account of principal, interest, fees or otherwise and
including any amount that would otherwise be payable to such Defaulting Lender
pursuant to Section 2.18(d) but excluding Section 2.19(b)) shall, in lieu of
being distributed to such Defaulting Lender, be retained by the Administrative
Agent in a segregated account and, subject to any applicable requirements of
law, be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (ii) second, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the Issuing Bank or Swingline
Lender hereunder, (iii) third, if so determined by the Administrative Agent or
requested by an Issuing Bank or Swingline Lender, to be held in such account as
cash collateral for future funding obligations of the Defaulting Lender of any
participating interest in any Swingline Loan or Letter of Credit, (iv) fourth,
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (v) fifth, if so determined by the Administrative Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender of any Loans under this Agreement,
(vi) sixth, to the payment of any amounts owing to the Lenders or an Issuing
Bank or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or such Issuing Bank or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, (vii) seventh, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of LC Disbursements for which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.02 are satisfied, such payment shall be applied solely to prepay
the Loans

 

11

--------------------------------------------------------------------------------


 

of, and reimbursement obligations owed to, all non-Defaulting Lenders pro rata
prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender.

 

(f)                                   If the Administrative Agent, the Borrower
and the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Revolving Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.

 

16.                   Section 3.18(a) is amended as follows:

 

(a)                                 Neither the extension of any of the Loans
nor the issuance of the Letters of Credit, or the use of the proceeds thereof,
will violate (i) the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (ii) any of the Export Administration Regulations, 15
C.F.R. Chapter 7.

 

17.                   All references to “the Issuing Bank” in
Section 4.01(a) through (p) are deleted.  The first sentence and last sentence
of Section 4.01 are amended as follows:

 

Section 4.01                             Effective Date.  The obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

. . . .

 

Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Chicago time, on April 30,
2011 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

 

18.                   Section 4.02 is amended as follows:

 

Section 4.02                             Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing, and of the Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

12

--------------------------------------------------------------------------------


 

(a)                                 The representations and warranties of the
Borrower set forth in this Agreement shall be true and correct on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(c)                                  After giving effect to any Borrowing or the
issuance of any Letter of Credit, Availability is not less than zero.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

 

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue or
cause to be issued any Letter of Credit for the ratable account and risk of
Lenders from time to time if the Administrative Agent believes that making such
Loans or issuing or causing to be issued any such Letter of Credit is in the
best interests of the Lenders.

 

19.                   The first sentence in each of ARTICLE V and ARTICLE VI is
amended as follows:

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:

 

20.                   Section 5.08 is amended as follows:

 

Section 5.08                             Use of Proceeds.  The proceeds of the
Loans will be used only for working capital and to refinance Indebtedness
existing as of the date of this Agreement.  No part of the proceeds of any Loan
and no Letter of Credit will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

13

--------------------------------------------------------------------------------


 

21.                   ARTICLE VII(a) is amended as follows:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
within ten (10) days of when the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise;

 

22.                   The first and six paragraphs in ARTICLE VIII are amended
to read as follows:

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

. . . .

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a commercial bank
or an Affiliate of any such commercial bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article, Section 2.17(d) and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

 

23.                   Section 9.01(a)(iii) is deleted in its entirety.

 

14

--------------------------------------------------------------------------------


 

24.                   Section 9.02(a) and (b) are amended as follows:

 

(a)                                 No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under any other Loan Document are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank any Lender may have had notice or knowledge of such Default at the
time.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or, (ii) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender (provided that the Administrative
Agent may make Protective Advances as set forth in Section 2.04), (ii) reduce or
forgive the principal amount of any Loan or LC Disbursement or reduce the rate
of interest thereon, or reduce or forgive any interest or fees payable
hereunder, without the written consent of each Lender directly affected thereby,
(iii) postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender, (v) increase the advance
rates set forth in the definition of Borrowing Base or add new categories of
eligible assets, without the written consent of each Revolving Lender,
(vi) change any of the provisions of this Section or

 

15

--------------------------------------------------------------------------------


 

the definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vii) change Section 2.20, without the consent of each Lender
(other than any Defaulting Lender), (viii) release any Loan Guarantor from its
obligation under its Loan Guaranty (except as otherwise permitted herein or in
the other Loan Documents), without the written consent of each Lender, or
(ix) except as provided in clauses (d) and (e) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.20 shall require the consent of the Administrative Agent, the
Swingline Lender and the Issuing Bank and the Swingline Lender).  The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.

 

25.                   Section 9.03(a) though (d) are amended as follows:

 

(a)                                 The Borrower shall pay (i) all reasonable
out of pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.  Expenses being reimbursed by the Borrower under this
Section include, without

 

16

--------------------------------------------------------------------------------


 

limiting the generality of the foregoing, costs and expenses incurred in
connection with:

 

(i)                                     appraisals and insurance reviews;

 

(ii)                                  field examinations and the preparation of
Reports based on the fees charged by a third party retained by the
Administrative Agent or the internally allocated fees for each Person employed
by the Administrative Agent with respect to each field examination;

 

(iii)                               background checks regarding senior
management and/or key investors, as deemed necessary or appropriate in the sole
discretion of the Administrative Agent;

 

(iv)                              taxes, fees and other charges for (A) lien and
title searches and title insurance and (B) recording the Mortgages, filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;

 

(v)                                 sums paid or incurred to take any action
required of any Loan Party under the Loan Documents that such Loan Party fails
to pay or take; and

 

(vi)                              forwarding loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the accounts and
lock boxes, and costs and expenses of preserving and protecting the Collateral.

 

All of the foregoing costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in

 

17

--------------------------------------------------------------------------------


 

connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, (iv) the failure of the Borrower to deliver
to the Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by the Borrower for Taxes pursuant to
Section 2.17, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Issuing
Bank or the Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

 

(d)                                 To the extent permitted by applicable law,
no Loan Party shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

26.                   Section 9.04(a), (b)(i), (b)(iv) and (c)(i) are amended as
follows:

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may

 

18

--------------------------------------------------------------------------------


 

assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; and

 

(B)                               the Administrative Agent.; and

 

(C)                               the Issuing Bank.

 

. . . .

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

. . . .

 

19

--------------------------------------------------------------------------------


 

(c)                                  (i)                                     Any
Lender may, without the consent of the Borrower, the Administrative Agent, the
Issuing Bank or the Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of  Section 2.15, Section 2.16 and Section 2.17 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.13 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

 

27.                   Section 9.05 is amended as follows:

 

Section 9.05                             Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the

 

20

--------------------------------------------------------------------------------


 

Commitments have not expired or terminated.  The provisions of Section 2.15,
Section 2.16, Section 2.17 and Section 9.03 and ARTICLE VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

28.                   Section 9.09(b) is amended as follows:

 

(b)                                 Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any U.S. Federal or Oklahoma State court sitting in Tulsa,
Oklahoma in any action or proceeding arising out of or relating to any Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Oklahoma State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

 

29.                   The first paragraph of Section 9.12 is amended as follows:

 

Section 9.12                             Confidentiality.  Each of the
Administrative Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan

 

21

--------------------------------------------------------------------------------


 

Parties and their obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower.  For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

30.                   Section 9.13 is amended as follows:

 

Section 9.13                             Several Obligations; Nonreliance;
Violation of Law.  The respective obligations of the Lenders hereunder are
several and not joint and the failure of any Lender to make any Loan or perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder.  Each Lender hereby represents that it is not relying
on or looking to any margin stock for the repayment of the Borrowings provided
for herein.  Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall not be obligated
to extend credit to the Borrower in violation of any Requirement of Law.

 

31.                   ARTICLE X is amended by deleting the words “the Issuing
Bank” or “Issuing Bank”, as applicable, in each instance in which they appear.

 

22

--------------------------------------------------------------------------------